t c memo united_states tax_court jerry a sawyer and katie l sawyer petitioners v commissioner of internal revenue respondent docket no filed date troy renkemeyer for petitioners randall l eager jr and douglas s polsky for respondent memorandum findings_of_fact and opinion paris judge by notice_of_deficiency notice respondent determined deficiencies in federal_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for petitioners’ tax years and respectively the parties have resolved most of the issues giving rise to the deficiencies the issues remaining for decision are whether petitioners underreported gross_receipts by dollar_figure on schedule c attached to their form_1040 u s individual_income_tax_return for tax_year are entitled to reduce schedule c gross_receipts by dollar_figure for costs of goods sold--labor for tax_year and are liable for the sec_6662 accuracy-related_penalty for both years findings_of_fact petitioners husband and wife resided in missouri at the time they filed the petition petitioners are cash_method taxpayers who make their return on the calendar_year basis by stipulation of facts the parties have stipulated certain adjustments to mr sawyer’s expenses reported on schedule c profit or loss from business sole_proprietorship set forth in greater detail infra the parties have also stipulated that there is a deficiency of dollar_figure for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties stipulated that petitioners resided in overland park kansas at the time they filed the petition in the petition however petitioners declared an address in buckner missouri the missouri address is the same address petitioners used in their tax returns and is their address of record with the court overland park appears to be the address of petitioners’ counsel the court will disregard the stipulation as inconsistent with the petition see rule a see also 93_tc_181 during the years in issue mr sawyer owned and operated an asphalt paving business known as alan’s asphalt alan’s asphalt is a sole_proprietorship the income and expenses of which petitioners reported on schedules c for the years in issue mr sawyer’s full name is jerry alan sawyer and he seems to use either or both names throughout the documents alan’s asphalt provided paving and repair services for businesses and individuals mr sawyer managed business operations including negotiation of most of the contracts for projects and handling the company’s finances mr sawyer performed much of the labor himself particularly when it involved the use of grading equipment and other heavy machinery but also hired day laborers mrs sawyer petitioners’ adult son and mr sawyer’s brother all routinely provided assistance to the business as well alan’s asphalt serviced a wide geographic area including florida and much of the midwest and mr sawyer traveled frequently for work consequently alan’s asphalt did not retain a permanent labor crew but instead hired day laborers on a short-term basis whenever he arrived in a new city these individuals were paid in cash at the end of each day usually dollar_figure but not more than dollar_figure depending on their skills and the work involved in a given project alan’s asphalt did not issue any forms 1099-misc miscellaneous income to the laborers clients of alan’s asphalt generally paid mr sawyer by cash or check petitioners’ banks did not maintain branches in many of the cities mr sawyer visited but mr sawyer frequently required cash on hand to pay laborers and other business_expenses incurred on the job when a client paid alan’s asphalt by check mr sawyer would take the check to a local bank where he would convert it into one or more cashier’s checks while retaining a portion of the funds as cash mr sawyer would later deposit the cashier’s checks and any remaining cash into his and mrs sawyer’s personal bank accounts petitioners filed a joint_return for tax_year on that return they reported adjusted_gross_income of dollar_figure zero taxable_income and total_tax owed of dollar_figure petitioners’ adjusted_gross_income consisted of taxable interest of dollar_figure and business income from alan’s asphalt of dollar_figure on schedule c for alan's asphalt petitioners reported gross_receipts or sales of dollar_figure and cost_of_goods_sold totaling dollar_figure and claimed business_expense deductions totaling dollar_figure the cost_of_goods_sold comprised claimed purchases of dollar_figure and labor costs of dollar_figure petitioners filed a joint_return for tax_year on which they reported adjusted_gross_income of dollar_figure zero taxable_income and total_tax owed of dollar_figure petitioners’ adjusted_gross_income consisted of taxable interest of dollar_figure and business income from alan’s asphalt of dollar_figure on schedule c for alan’s asphalt petitioners reported gross_receipts or sales of dollar_figure and cost_of_goods_sold totaling dollar_figure and claimed business_expense deductions totaling dollar_figure respondent’s revenue_agent lisa dupont ra dupont examined petitioners’ returns and because she could not reconcile the amounts reported on petitioners’ returns with the books_and_records of alan’s asphalt requested copies of petitioners’ bank records ra dupont reviewed petitioners’ bank records and completed a bank_deposits analysis based on her review of all of the deposits made into petitioners’ bank accounts during the and tax years on the basis of the bank_deposits analysis ra dupont concluded that petitioners had deposited dollar_figure into their bank accounts during and that those deposits constituted gross_income derived from the business activities of alan’s asphalt ra dupont also reviewed customer invoices that mr sawyer had prepared on behalf of alan’s asphalt the invoices reported amounts received for paving jobs as follows date date date date date date date date date date date date date date date date date date date date date date date date customer name lake house inn feweil’s automotive floyd kurzwell dirty duck bar and grill hwy storage midwest kennel greg miller ernest rogers robert brewington melvin phipps aspen lawn landscape mary and earl weddel swim things inc k m ranch house restaurant harrell ridley farms h k trucking llc h k trucking llc metcalf excavating dave tonder doug teters mervil mullenay louise forster western implement co inc amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n a smith farms jim crowley jim crowley date date date date total big_number big_number big_number big_number big_number because of mr sawyer’s spotty recordkeeping and haphazard method of depositing customer payments with certain minor exceptions ra dupont was unable to link the invoices to specific entries on the bank_deposits analysis she concluded that the amounts on the invoices represented separate items of income and increased the gross_receipts of alan’s asphalt by dollar_figure for adding the gross_receipts from the invoices to the dollar_figure of deposited funds ra dupont determined that alan’s asphalt received total gross_receipts of dollar_figure and that petitioners had therefore underreported alan’s asphalt’s gross_receipts by dollar_figure ra dupont also concluded that petitioners were not entitled to deductions for a number of other items reported on the returns including the ra dupont was able to link dollar_figure of the proceeds from the kurzwell invoice and dollar_figure of the proceeds from the aspen lawn landscape invoice to specific deposits in her bank_deposits analysis the lake house inn invoice states that dollar_figure of the payment would be provided in the form of one month’s rent ra dupont disregarded this amount on the grounds that petitioners would have been entitled to a deduction for the same amount the invoice total was reduced by these amounts and the gross_receipts of alan’s asphalt was increased by the remaining dollar_figure instead of the original total of dollar_figure dollar_figure of labor costs for ra dupont performed a similar analysis for the tax_year and determined that petitioners had underreported the gross_receipts of alan’s asphalt by dollar_figure and had overstated certain other deductions and costs for that year following a review of ra dupont’s adjustments to petitioners’ and income by the internal_revenue_service appeals_office respondent issued the notice respondent determined deficiencies of dollar_figure and dollar_figure for tax years and respectively and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively the deficiencies reflected among other adjustments the determination that petitioners had underreported the gross_receipts of alan’s asphalt by dollar_figure and the denial of the claimed deductions for dollar_figure of labor costs for tax_year petitioners timely filed a petition with this court the parties have stipulated that the following adjustments to petitioners’ schedule c were correct and proper item office expenses insurance utilities amount1 dollar_figure big_number big_number supplies repairs travel car truck cost of goods sold--purchases advertising rent lease other expenses depreciation meals entertainment big_number big_number big_number big_number -0- -0- -0- -0- -0- these figures represent downward adjustments to reflect respondent’s disallowance of expenses and costs reported on schedule c the adjustments in parenthesis are positive adjustments that is respondent agrees that petitioners substantiated certain expenses in addition to those reported on the original return because the parties have also stipulated that there is a deficiency in tax due from petitioners of dollar_figure for tax_year matters from will not be discussed any further i unreported income a burden_of_proof opinion ordinarily the burden_of_proof is upon the taxpayer see rule a this case involves unreported income however and in such case we require the commissioner to provide a minimal evidentiary foundation supporting his determination of unreported income or else the burden of going forward with the evidence with respect to the unreported income shifts to him see eg 975_f2d_534 8th cir aff’g in part rev’g in part on other grounds tcmemo_1991_140 see also mohler v commissioner tcmemo_2014_90 at respondent determined that the bank_deposits and the amounts on the invoices constitute separate items of income for petitioners contend that respondent should bear the burden_of_proof with respect to the unreported gross_receipts attributable to the invoices arguing that respondent has provided zero evidence that any revenue related to the invoices bids on its list was received other than the amounts that are reflected in the deposit analysis petitioners are mistaken respondent has introduced evidence showing that mr sawyer routinely failed to deposit the proceeds from asphalt paving jobs mr sawyer admitted at trial and petitioners admit on brief that mr sawyer performed nearly all of the asphalt paving jobs set forth in the invoices but that for many of those jobs they failed to deposit some portion of the proceeds received respondent has satisfied his burden to provide a minimal evidentiary foundation supporting his determination of unreported income the burden_of_proof remains upon petitioners b bank_deposits sec_61 defines gross_income as all income from whatever source derived including gross_income derived from business persons subject_to tax are required to keep records sufficient to establish gross_income and deductions see sec_6001 see also sec_1_6001-1 income_tax regs where a taxpayer fails to maintain adequate_records the commissioner is authorized to compute the taxpayer’s income by any method which clearly reflects income see sec_446 see also 92_tc_661 respondent relied in part on the so-called bank_deposits method to reconstruct petitioners’ income this court has long recognized the bank_deposits method as a reasonable means of reconstructing a taxpayer’s income see eg 87_tc_74 deposits in a taxpayer’s bank account are considered prima facie evidence of income id the bank_deposits method assumes that all money deposited into a taxpayer’s bank account during a particular period constitutes taxable_income and the taxpayer bears the burden of showing that the deposits were not taxable_income but were derived from a nontaxable source 204_f3d_1228 9th cir aff’g tcmemo_1998_121 relying on ra dupont’s bank_deposits analysis respondent determined that petitioners had deposited dollar_figure into their bank accounts during and that those funds represent gross_receipts attributable to alan’s asphalt petitioners do not dispute respondent’s reliance on the bank_deposits method petitioners contend that one item listed in respondent’s analysis a date deposit of dollar_figure represents a dishonored_check that was subsequently reissued and deposited at a later date respondent concedes that the dollar_figure deposit does not represent taxable_income the court accepts respondent’s concession and will reduce petitioners’ gross_income attributable to taxable deposits accordingly the court finds that petitioners deposited dollar_figure into their bank accounts during and that those deposits represent gross_receipts of alan’s asphalt c invoice sec_1 overview respondent determined that in addition to the dollar_figure of gross_receipts represented by the bank_deposits alan’s asphalt received gross_receipts totaling dollar_figure in connection with customer invoices petitioners contend that this amount reflects the bank_deposits reduced by the dishonored_check respondent’s determination severely overstates in a variety of ways the gross_receipts that alan’s asphalt received during first petitioners argue that not all of the invoices represent actual asphalt paving jobs for which alan’s asphalt was hired and paid specifically petitioners identify two invoices that should be excluded the unsigned invoice dated date for dollar_figure and the jim crowley invoice dated date for dollar_figure these invoices petitioners contend merely represent unsuccessful bids for asphalt paving jobs no work was performed in connection with the invoices and no money was received respondent does not dispute petitioners’ explanation and concedes that alan’s asphalt did not receive payment with respect to those two invoices accordingly these amounts should not be included in the gross_receipts of alan’s asphalt with respect to the remaining invoices petitioners admit that alan’s asphalt received payment as stated on the invoices consequently the amount stated in each of the remaining invoices constitutes gross_receipts to alan’s asphalt see sec_61 petitioners contend however that mr sawyer deposited most of the proceeds of each asphalt paving job into petitioners’ bank accounts either in cash or cashier’s checks in the manner described see supra p thus petitioners argued that respondent has twice included the proceeds of those asphalt paving jobs in gross_receipts first by including the amounts stated in the invoice and a second time by including the deposited funds in the bank_deposits analysis petitioners argue that where the proceeds of a given invoice were deposited into one of the bank accounts these funds have been duly accounted for in respondent’s bank_deposits analysis and should not be included in gross_receipts a second time the court agrees that the proceeds from the asphalt paving jobs should not be included in gross_receipts twice but we cannot simply disregard the invoices as duplicative petitioners bear the burden_of_proof in this case see supra part i a moreover petitioners concede that alan’s asphalt received but mr sawyer failed to deposit significant amounts of cash in connection with the invoices to the extent that petitioners can demonstrate a link between the proceeds from an invoice and a specific deposit in the bank_deposits analysis the court agrees that these funds have been duly accounted for and should not be included in gross petitioners argue that in any instance where cash was received in connection with an invoice but not deposited into a bank account those funds were spent on labor costs or other expenses petitioners concede that those proceeds should be included in gross_receipts but argue that they are entitled to a commensurate reduction for cost_of_goods_sold or a business_expense deduction the court addresses the cost_of_goods_sold issue separately see infra part ii receipts a second time the court addresses each of these outstanding invoices below analysis of invoices a lake house inn respondent determined that petitioners received unreported gross_receipts of dollar_figure in connection with the date invoice issued to lake house inn respondent concedes that petitioners have demonstrated that dollar_figure of the proceeds was deposited into their bank accounts petitioners admit that alan’s asphalt received the remaining dollar_figure in cash but did not deposit those funds accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the lake house inn invoice b feweil’s automotive petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to feweil’s automotive respondent concedes that petitioners have demonstrated that dollar_figure of the proceeds was deposited into this amount reflects the invoice amount of dollar_figure reduced by the dollar_figure rent credit petitioners’ bank accounts petitioners admit that alan’s asphalt received the remaining dollar_figure in cash but did not deposit those funds into petitioners’ bank accounts accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the feweil’s automotive invoice c floyd kurzwell petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to floyd kurzwell respondent concedes that petitioners have demonstrated that dollar_figure of the proceeds from that project was deposited into petitioners’ bank accounts petitioners concede that alan’s asphalt received the remaining dollar_figure in cash but did not deposit those funds into petitioners’ bank accounts accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the kurzwell invoice d dirty duck bar and grill petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to dirty duck bar and grill respondent concedes that petitioners have demonstrated that dollar_figure of the proceeds from that project was deposited into petitioners’ bank accounts petitioners admit that alan’s asphalt received the remaining dollar_figure in the form of food and drinks which mr sawyer provided to the laborers petitioners concede that this receipt constitutes bartered services income see sec_1_61-2 income_tax regs but argue that they are entitled to a business_expense deduction for meals and entertainment in the same amount respondent objects to the court’s allowing the deduction respondent does not allege that alan’s asphalt did not receive the food and drinks nor does he argue that mr sawyer did not provide the refreshments to his laborers rather respondent contends that we should not consider petitioners’ argument because they raised it for the first time in their opening brief respondent also argues that the parties have stipulated the amount of meals and entertainment_expenses to which they were entitled for as a general_rule this court will not consider issues raised by a party for the first time on brief when to do so will prevent the opposing party from presenting evidence or arguments that might have been offered had the issue been timely raised see eg 79_tc_415 boehme v commissioner tcmemo_2003_81 wl at mr sawyer testified at trial that he received the refreshments as partial payment on the dirty duck bar and grill invoice and respondent has accepted mr sawyer’s testimony respondent had the opportunity to address the deductibility of the refreshments in his reply brief but declined to do so the court does not believe that respondent has been prejudiced by petitioners’ raising the matter on their opening brief nor does the court believe that the parties’ stipulation precludes petitioners from arguing that they are entitled to the deduction stipulations are treated as conclusive admission s by the parties see rule e 140_tc_294 under rule e the court may relieve parties of a stipulation if justice so requires for example the court may relieve parties of a stipulation which is contrary to the record see 93_tc_181 see also crawford v commissioner tcmemo_2014_156 at petitioners did not claim any deduction for meals and entertainment_expenses on schedule c for alan’s asphalt the parties stipulated that respondent’s adjustments to the reported schedule c expenses including no adjustment to the meals and entertainment_expenses were correct petitioners introduced evidence that the stipulation was plainly incorrect and respondent does not dispute the validity of that evidence the court will therefore relieve petitioners of their stipulation for the allowable dollar_figure meals and entertainment expense for accordingly the court finds that alan’s asphalt received additional unreported barter income of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the dirty duck bar and grill invoice the court also finds that alan’s asphalt is entitled to an additional deduction for meals and entertainment_expenses of dollar_figure e hwy storage petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to hwy storage and that those funds were not deposited into petitioners’ bank accounts accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in connection with the hwy storage invoice f midwest kennel petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to midwest kennel and that those funds were not deposited into petitioners’ bank accounts accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in connection with the midwest kennel invoice g greg miller petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to greg miller respondent concedes that petitioners have demonstrated that dollar_figure of the proceeds from that project was deposited into petitioners’ bank accounts petitioners concede that the remaining dollar_figure was not deposited into petitioners’ bank accounts accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the miller invoice h ernest rogers petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to ernest rogers respondent concedes that petitioners have demonstrated that dollar_figure of the proceeds from that project was deposited into petitioners’ bank accounts petitioners concede that alan’s asphalt received the remaining dollar_figure in cash but claim that those funds were not deposited into petitioners’ bank accounts accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the rogers invoice i robert brewington petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to robert brewington respondent concedes that petitioners have demonstrated that dollar_figure of the proceeds from that project was deposited into petitioners’ bank accounts petitioners admit that alan’s asphalt received the remaining dollar_figure in cash but that those funds were not deposited into petitioners’ bank accounts accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the brewington invoice j melvin phipps petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to melvin phipps petitioners acknowledge that the proceeds from this project were paid in cash and that they did not deposit that cash into their bank accounts accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in connection with the phipps invoice k aspen lawn landscape petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to aspen lawn landscape respondent determined that dollar_figure of the proceeds from that asphalt paving job was deposited into petitioners’ bank accounts petitioners contend that a check deposited on date for dollar_figure and cash deposits of dollar_figure on date and dollar_figure on date are also attributable to the aspen lawn landscape invoice petitioners did not provide any documentation or other evidence to support this claim nonetheless the court is satisfied by petitioner’s testimony as well as the timing and amount of the may cash deposit that the dollar_figure represents proceeds attributable to the aspen lawn landscaping invoice the court finds that petitioners have demonstrated that an additional dollar_figure of the proceeds was deposited into their bank accounts petitioners have failed to satisfy their burden_of_proof with respect to the remaining funds however and the court sustains respondent’s determination as to the undeposited dollar_figure accordingly the court determines that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis l mary and earl weddel petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to mary and earl weddel the invoice provides that the funds were t o be paid upon satisfactory completion of the work mr sawyer credibly testified at trial that he received payment in the form of a single check and petitioners contend on brief that the dollar_figure check deposited into their bank account on date represents the proceeds of this project the court is satisfied with petitioners’ explanation and finds that the proceeds of the weddel invoice were included in respondent’s bank_deposits analysis no further adjustment to the gross_receipts of alan’s asphalt with respect to the weddel invoice is appropriate m swim things inc petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to swim things inc a company based in blue springs missouri at trial mr sawyer testified that he was paid_by check which he then converted to a cashier’s check and cash respondent’s bank_deposits analysis indicates two deposits on date totaling dollar_figure and the annotation cashier’s check from alan to alan from bank of the west--blue springs mo petitioner also deposited dollar_figure in cash that same day the court finds these details sufficient to establish that the dollar_figure petitioners deposited into their bank accounts on date was proceeds from the swim things inc invoice petitioners have failed to show that they deposited the remaining dollar_figure attributable to this project the court therefore sustains respondent’s determination that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the swim things inc invoice n k m ranch house restaurant petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to k m ranch house restaurant at trial mr sawyer testified that he received payment in the form of four checks totaling dollar_figure plus cash of dollar_figure on brief petitioners asserted the cash retained was dollar_figure petitioners admit on brief that the cash received in connection with the k m ranch house invoice was not deposited petitioners assert however that certain entries on respondent’s bank_deposits analysis represent the four checks allegedly received as payment from k m ranch house each of those entries bears an annotation by ra dupont indicating the name of the maker of the check notably none of those names include k m ranch house or its owner karolyn lyon and petitioners have provided no explanation for this discrepancy petitioners have not satisfied their burden_of_proof the court sustains respondent’s determination that alan’s asphalt received unreported additional gross_receipts of dollar_figure with respect to the k m ranch house invoice o harrell ridley farms petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to harrell ridley farms the invoice bears a handwritten note indicating that the invoice was paid in full by check at trial mr sawyer testified that he received a wire transfer of dollar_figure less dollar_figure for banking fees on brief petitioners claimed that they received a wire transfer of dollar_figure on date plus dollar_figure in cash in view of petitioners’ inconsistent claims neither of which is supported by documentation or other evidence the court concludes that petitioners have not satisfied their burden_of_proof with respect to the harrell ridley farms invoice the court sustains respondent's determination that alan’s asphalt received additional unreported gross_receipts of dollar_figure with respect to the harrell ridley farms invoice p h k trucking llc alan’s asphalt issued two invoices to h k trucking llc during the first invoice is dated date and is for dollar_figure the second dated july is for dollar_figure the first invoice bears a handwritten note that it has been paid in full and references a check number the second though lacking a paid in full note indicates that it was also paid_by check petitioners admit that they do not recall the specifics of these payments accordingly petitioners have failed to satisfy their burden_of_proof and the court sustains respondent’s determination that alan’s asphalt received additional unreported gross_receipts of dollar_figure and dollar_figure in connection with the two h k trucking invoices q metcalf excavating petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to metcalf excavating reflecting mike metcalf as owner mr sawyer testified that he received a check for dollar_figure from leroy latham as payment toward this invoice as well as eight cash payments totaling dollar_figure between july and date on brief petitioners altered their explanation and claimed that they received three checks the dollar_figure check from mr latham plus a check from ritchie bros--lincoln ne for dollar_figure and a check from jim kauffman for dollar_figure petitioners’ claim is undermined by mr sawyer’s notes on the metcalf excavating invoice which state that the invoice was paid_by two checks for dollar_figure and dollar_figure respectively respondent’s bank_deposits analysis does not reflect that petitioners deposited checks in those amounts during petitioners have failed to satisfy their burden_of_proof with respect to the metcalf excavating invoice and the court sustains respondent’s determination that alan’s asphalt received additional unreported gross_receipts of dollar_figure in connection with the metcalf excavating project r dave tonder petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to dave tonder according to mr sawyer’s handwritten notes on the invoice mr tonder paid_by two checks one for dollar_figure and upon satisfactory completion another for dollar_figure petitioners identify a dollar_figure deposit on respondent’s bank_deposits analysis that they allege represents mr tonder’s downpayment and the court believes the evidence supports petitioners’ claim at trial mr sawyer testified that the dollar_figure balance was actually paid in three installments over the course of the asphalt paving job but was unspecific as to the amounts or the timing of the deposits the court is unable to identify which deposits if any correspond with the remaining payments consequently petitioners have failed to satisfy their burden_of_proof as to the dollar_figure balance and the court sustains respondent’s determination that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the tonder invoice s doug teters petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to doug teters respondent concedes that petitioners have demonstrated that dollar_figure of the proceeds from that project was deposited into petitioners’ bank accounts petitioners admit that the remaining dollar_figure was received as cash but was not deposited into petitioners’ bank accounts accordingly the court finds that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the teters invoice t mervil mullenay alan’s asphalt issued an invoice to mervil mullenay dated date for dollar_figure petitioners admit that they do not recall the specifics about this deposit accordingly petitioners have failed to satisfy their burden_of_proof and the court sustains respondent’s determination that alan’s asphalt received additional unreported gross_receipts of dollar_figure with respect to the mullenay invoice u louise forster petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to louise forster a handwritten note on the invoice indicates that ms forster initially paid dollar_figure by check with the dollar_figure balance due upon completion mr sawyer testified that the invoice was paid_by an dollar_figure cashier’s check a personal check from edwin mcelley for dollar_figure and cash of dollar_figure the court is satisfied that the date deposit of dollar_figure represents proceeds from the forster invoice and finds accordingly petitioners’ claim with respect to the remaining dollar_figure is inconsistent with the invoice and unsupported by other evidence petitioners have therefore failed to satisfy their burden_of_proof and the court sustains respondent’s determination that alan’s asphalt received additional unreported gross_receipts of dollar_figure in addition to the dollar_figure that has already been accounted for in respondent’s bank_deposits analysis in connection with the forster invoice v western implement co inc petitioners concede that they received dollar_figure worth of equipment as payment for the date invoice issued to western implement co inc and that that exchange constitutes taxable barter income under sec_61 see sec_1_61-2 income_tax regs petitioners contend that they are entitled to a sec_179 expense deduction of dollar_figure with respect to the equipment received sec_179 permits a taxpayer to elect to treat the cost of certain property as an expense for the taxable_year in which the property is placed_in_service to claim the benefit of sec_179 the taxpayer must among other requirements make an irrevocable election on his or her tax_return see sec_179 petitioners raise this issue for the first time brief and in any event did not make the requisite election the court will deny the deduction petitioners argue in the alternative that they are entitled to a depreciation expense deduction for the cost of the equipment this issue too petitioners raise for the first time on brief and only in the most general terms moreover the parties have stipulated the amount of depreciation expenses to which petitioners are entitled the court will not allow any further depreciation deduction accordingly the court sustains respondent’s determination that alan’s asphalt received additional unreported gross_receipts of dollar_figure in connection with the western implement co inc invoice w smith farms petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to smith farms on brief petitioners contend that certain checks deposited into their bank accounts and included in respondent’s bank_deposits analysis were payments attributable to the smith farms invoices in the bank_deposits analysis ra dupont’s notes indicate that those checks were issued by go rentals inc jim kauffman and james valerio the court does not find credible petitioners’ claims that those checks were paid_by or for the benefit of the owner jerry smith or smith farms petitioners have failed to satisfy their burden_of_proof with respect to the smith farms invoice and the court sustains respondent’s determination that alan’s asphalt received additional gross_receipts of dollar_figure in connection with the smith farms invoice x jim crowley petitioners admit that alan’s asphalt received dollar_figure in connection with the date invoice issued to jim crowley and concede that they are unable to identify the funds in respondent’s bank_deposits analysis the court sustains respondent’s determination that alan’s asphalt received additional gross_receipts of dollar_figure in connection with the crowley invoice as previously discussed the second date invoice issued to jim crowley for dollar_figure was an unsuccessful bid for an asphalt paving job and will not be included in the gross_receipts of alan’s asphalt y total undeposited gross_receipts on the basis of our review of the invoices respondent’s bank_deposits analysis mr sawyer’s testimony at trial and the parties’ briefs the court concludes that alan’s asphalt received but failed to deposit additional gross_receipts totaling dollar_figure d conclusion during tax_year alan’s asphalt received gross_receipts totaling dollar_figure which consists of dollar_figure deposited into petitioners’ bank accounts and an additional dollar_figure in undeposited gross_receipts on their return petitioners reported that alan’s asphalt received gross_receipts of dollar_figure the court concludes therefore that petitioners underreported the additional gross_receipts of alan’s asphalt by dollar_figure additionally alan’s asphalt is entitled to a business_expense deduction for meals and entertainment of dollar_figure ii costs of goods sold--labor on schedule c of their tax_return for petitioners claimed that alan’s asphalt incurred cost_of_goods_sold totaling dollar_figure this amount comprised purchases totaling dollar_figure and labor costs of dollar_figure in the notice respondent determined that alan’s asphalt is entitled to an additional dollar_figure for purchases for but disallowed the claimed labor costs in their entirety respondent argues that petitioners are not entitled to the claimed labor costs because they have failed to establish that the costs were paid_or_incurred during the tax_year or that any labor could have been completed by mr sawyer or his family members without the assistance of any hired labor a taxpayer engaged in a manufacturing or merchandising business may subtract cost_of_goods_sold from gross_receipts to arrive at gross_income sec_1_61-3 income_tax regs see also sec_1_162-1 income_tax regs cost_of_goods_sold is the amount that the taxpayer expended to purchase or construct the inventory sold during the year kazhukauskas v commissioner tcmemo_2012_191 wl at cost_of_goods_sold is an offset to gross_receipts for purposes of computing gross_income rather than a deduction which is subtracted from gross_income in arriving at taxable_income id the taxpayer bears the burden of substantiating the amount claimed as cost_of_goods_sold and it is the taxpayer’s responsibility to maintain adequate books_and_records sufficient to substantiate all items on the tax_return including cost_of_goods_sold see sec_6001 see also said v commissioner tcmemo_2003_148 wl at aff’d 112_fedappx_608 9th cir where a taxpayer does not have adequate_records but the record indicates that he or she clearly incurred an offset to gross_income the court may estimate the offset on the basis of the evidence 39_f2d_540 2d cir see also kazhukauskas v commissioner wl at in estimating the amount allowable however the court bears heavily against taxpayers whose inexactitude is of their own making cohan v commissioner f 2d pincite mr sawyer admitted that the figure submitted on schedule c of petitioners’ return was an approximation mr sawyer testified that he typically hired two to three laborers per day and paid them dollar_figure to dollar_figure in cash at the end of each day he did not maintain any records to track his costs and petitioners did not submit any evidence to corroborate this testimony the court is not required to accept a taxpayer’s unsubstantiated testimony see tokarski v commissioner t c pincite and the court is not convinced that what mr sawyer admits is an estimate is sufficient to prove the claimed costs nevertheless mr sawyer provided credible testimony describing inter alia the process of laying asphalt the manpower required and his method of recruiting day laborers on the basis of mr sawyer’s testimony and the invoices in evidence it is clear that petitioners are entitled to some offset for labor costs the court found credible mr sawyer’s testimony that he hired two to three laborers per day for most of the asphalt paving jobs listed in the invoices and that he paid them cash at the end of the day keeping in mind the admonition in cohan that we may bear heavily against the taxpayer whose inexactitude is of his own making the court will accept the low end of that range the court will therefore allow a labor cost reduction of two laborers at dollar_figure per laborer per day the court is faced with some difficulty estimating the number of days for which petitioners are entitled to the labor costs mr sawyer testified that alan’s asphalt relied on the hired labor f rom the end of march probably until the weather gets bad which on brief petitioners appear to explain as referring to the end of september the court accepts the period from march to september as the starting point for our analysis but we find petitioners’ assertion on brief that alan’s asphalt hired laborers five days a week every week for six months to be unsupported by the evidence the court believes petitioners’ estimate overstates the number of days during which alan’s asphalt actually required labor and gives no regard to other necessary business activities such as travel negotiation of contracts and other preparation mr sawyer’s claim that he paid approximately dollar_figure for to hours of work per day is consistent with figures released by the bureau of labor statistics bls for that period bls reports that in date the national median hourly wage for construction laborers was dollar_figure and the national median hourly wage for paving surfacing and tamping equipment operators was dollar_figure see date national occupational employment and wage estimates--united states bureau of labor statistics http www bls gov oes may oes_nat htm last visited date our analysis of the invoices in evidence reveals that the dates on the invoices generally tend to be clustered together followed by periods during which alan’s asphalt signed few to no new contracts the court surmises from this pattern that mr sawyer likely spent several days procuring asphalt paving jobs followed by a few weeks of performing those jobs in the absence of additional evidence the court concludes that alan’s asphalt did not incur any labor costs during the periods during which mr sawyer negotiated asphalt paving jobs the court will therefore exclude from the estimate the weeks of march march april april june june july august august and august after eliminating those weeks during which mr sawyer negotiated asphalt paving jobs the court is left with approximately days the court will also exclude from the estimate certain invoices that provide for smaller asphalt paving jobs specifically the court will not allow labor costs in connection with the kurzwell invoice the phipps invoice the hwy storage invoice the midwest kennel invoice the miller invoice and the dollar_figure jim crowley invoice each of those invoices involved the paving of a relatively smaller area and required little to no removal of existing material the court agrees with respondent that these tasks could have been accomplished by mr sawyer and his family members without the assistance of additional hired labor in the absence of evidence showing otherwise the court concludes that petitioners are not entitled to labor costs with respect to those asphalt paving jobs and will remove one day from our approximation for each of the six invoices applying the principle set forth in cohan then the court estimates that petitioners may claim a reduction against gross_receipts for labor costs for two laborers per day at dollar_figure per laborer per day for days the court will therefore allow a reduction for labor costs of dollar_figure iii sec_6662 penalties sec_6662 and b and provides for an accuracy-related_penalty of of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return see sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly id the term disregard includes any careless reckless or intentional disregard sec_6662 sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that he acted in good_faith with respect to that portion sec_1_6664-4 income_tax regs provides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer respondent bears the burden of production with respect to the penalty see sec_7491 the burden imposed by sec_7491 is ‘only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer ’ cherry v commissioner tcmemo_2013_3 at quoting good v commissioner t c memo once that burden is met petitioners bear the burden of proving that they are entitled to relief under sec_6664 see 116_tc_438 respondent determined that petitioners are liable for accuracy-related_penalties on the basis of underpayments attributable to negligence or substantial understatements of income_tax for and respondent has met his burden of production with respect to petitioners’ negligence for both years the record shows that petitioners failed to report a large portion of the gross_receipts of alan’s asphalt on schedule c and failed to maintain records adequately to substantiate many of the business’ claimed costs and expenses petitioners admit that their claimed labor costs were merely estimates they have stipulated that they did not accurately report expenses for many claimed deductions on their and returns and have agreed that there is a deficiency in tax of dollar_figure for thus petitioners are liable for the sec_6662 penalty on the ground of negligence for both years unless they meet the sec_6664 exception for reasonable_cause and good_faith petitioners argue that they acted with reasonable_cause and in good_faith because they relied on the advice of an accountant in preparing their tax_return reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith see sec_1_6664-4 income_tax regs rather reasonable_cause may be found where the taxpayer selects a competent tax adviser supplies the adviser with all relevant information and in a manner consistent with ordinary business care and prudence relies on the because petitioners’ negligence is sufficient to sustain the penalty the court need not address the applicability of the penalty based upon the ground of substantial_understatement_of_income_tax adviser’s professional judgment as to the taxpayer’s tax obligations see 469_us_241 115_tc_43 aff’d 299_f3d_221 3d cir the professional’s advice must be based on all pertinent facts and circumstances if the adviser is not versed in the nontax factors mere reliance on the tax adviser may not suffice todd v commissioner tcmemo_2011_123 wl at aff’d 486_fedappx_423 5th cir see also 139_tc_418 aff’d 552_fedappx_250 4th cir petitioners have not introduced any evidence regarding their accountant’s qualifications see neonatology assocs p a v commissioner t c pincite moreover they have failed to demonstrate that they provided him with all relevant information id at trial mr sawyer testified that the inaccurate figures reported on the returns were derived from figures he himself added up and provided to petitioners’ return preparer and that he did not provide the return preparer with the underlying invoices or receipts mr sawyer also admitted that the claimed labor cost was merely an estimate petitioners have failed to show that they are entitled to relief under sec_6664 the court sustains respondent’s imposition of the sec_6662 accuracy-related_penalty for both years iv conclusion petitioners are liable for the deficiency for tax_year to the extent set forth herein petitioners are liable for the sec_6662 accuracy-related_penalty for both years as applied to the redetermined deficiencies to reflect the foregoing decision will be entered under rule
